Citation Nr: 1431033	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-47 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to an increased rating for a right hip disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a cervical spine disability, currently evaluated as 20 percent disabling from November 9, 2011, and 10 percent disabling prior to that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 2001.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in relevant part, denied service connection for right wrist and headache disabilities and continued 10 percent ratings for right hip and cervical spine disabilities.  The RO in Muskogee, Oklahoma certified the appeal to the Board. 

The Veteran testified before the undersigned in November 2010.  In October 2011, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  

On remand, the AOJ issued a rating decision in May 2012 that granted service connection for a headache disability.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the May 2012 rating decision, including the schedular rating and effective date assigned by the AOJ.  Thus, this matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also in the May 2012 rating decision, the AOJ increased the rating for the Veteran's cervical spine disability from 10 to 20 percent effective November 9, 2011.  As higher ratings for this disability are available both before and after that date and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board has declined to expand the scope of this appeal to include consideration of a total disability rating based on individual unemployability (TDIU).  The Board recognizes that TDIU may be considered part and parcel of an initial increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam) (holding that a TDIU claim is part and parcel of pending claims for higher evaluations for individual service-connected disabilities).  Here, however, the Veteran has not claimed nor does the evidence indicate that he is unemployable due to his service-connected disabilities.  Accordingly, TDIU is not deemed to be a component of the current appeal.


FINDINGS OF FACT

1.  A current right wrist disability, to include a triangular fibrocartilage complex tear, did not manifest in service and the preponderance of the evidence is against finding a nexus between any current right wrist disability and the Veteran's active duty service.

2.  The Veteran's right hip disability has been manifested by pain with flexion limited to, at worst, 60 degrees.  

3.  Prior to November 9, 2011, the Veteran's cervical spine disability was manifested by chronic pain; at worst, forward flexion of the cervical spine was limited to 45 degrees with objective evidence of pain at 40 degrees, and combined range of motion of the thoracolumbar spine was limited to 250 degrees with objective evidence of pain at 215 degrees; there was no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour and no incapacitating episodes.

4.  Since November 9, 2011, the Veteran's cervical spine disability has not been manifested by forward flexion limited to 15 degrees or less, favorable or unfavorable ankylosis, or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  A right wrist disability, to include a triangular fibrocartilage complex tear, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  The criteria for a rating in excess of 10 percent for a right hip disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2013).

3.  Prior to November 9, 2011, the criteria for a rating in excess of 10 percent for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

4.  Since November 9, 2011, the criteria for a rating in excess of 20 percent for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by a December 2007 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of the evidence he should provide, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.  This letter was provided to the Veteran prior to the February 2008 rating decision now on appeal.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified and available post-service VA and private treatment records.

The Veteran was evaluated in conjunction with his cervical spine and right hip disabilities in January 2008.  In November 2010, he testified that the disabilities had worsened and the Board remanded the claims to obtain new VA examinations, which were conducted in November 2011.  The VA examiners reviewed the claims file, noted and considered the Veteran's reported symptoms and flare-ups, and examined the Veteran and noted the pertinent findings.  As will be discussed later, there appears to be some discrepancy in the November 2011 VA examination report regarding whether the Veteran has intervertebral disc syndrome (IVDS).  Because there is no evidence of incapacitating episodes, however, the Board does not find the discrepancy prejudicial in evaluating the overall cervical spine disability.  In sum, the VA examination reports, together with the Veteran's testimony, have been reviewed and found to be collectively adequate, as together they address the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran was also afforded a VA examination in connection with his claimed right wrist disability in November 2011.  A supplemental medical opinion was provided in April 2012.  A review of the examination report and supplemental opinion reflects that the examiner reviewed the claims file, considered the Veteran's lay assertions, conducted an appropriate examination, and provided rationale for the medical opinions provided.  Therefore, the Board finds the evidence adequate to make a determination on the claim.  See Barr, 21 Vet. App. at 311 (2007); 
Stefl, 21 Vet. App. at 124-25 (2007). 

Regarding the Board's October 2011 remand, the AOJ requested additional information from the Veteran regarding his treatment providers, obtained records related to the March 2008 right wrist surgery, and scheduled the Veteran for appropriate VA examinations.  As such, the Board finds that the AOJ has substantially complied with the October 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in November 2010.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Additionally, as noted above, the Board remanded these two issues in October 2011 for development of evidence to assist the Veteran with his appeal.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

II.  Service Connection Claim - Right Wrist

The Veteran asserts that his right wrist disability, diagnosed as a triangular fibrocartilage complex tear, was incurred in service or is otherwise related to service.  Specifically, he contends that the right wrist disability resulted from the wear and tear of physical training he endured with over 20 years of active service.  See Board Hearing Transcript (Tr.) at 18, 22.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran testified that he sustained numerous injuries and sprains to his right wrist during service and that his hand was in a cast or splint on at least one occasion, if not two.  See Board Hearing Tr. at 22.  His service treatment records, however, are unremarkable for any complaints, treatment, or diagnoses related to the right wrist.  Rather, the Veteran's upper extremities were clinically normal during medical examinations conducted in July 1986, March 1993, July 1995, and August 2000, and an April 2000 bone scan was negative.  On reports of medical history, the Veteran denied having or having had a bone, joint or other deformity.  See December 1981, March 1993, and August 2000 Reports of Medical History.

VA treatment records reflect that the Veteran underwent electrodiagnostic testing associated with complaints of chronic neck pain in September 2007.  The testing revealed a slowing of the right median nerve at the wrist and prolonged distal sensory latency, which was considered compatible with a diagnosis of carpal tunnel syndrome.  An October 2007 VA orthopedic consultation reflects that he was referred for treatment of his right wrist.  He reported that he began having problems in December 2006, but did not recall having any specific injury.  He was referred for magnetic resonance imaging (MRI), which revealed what was believed to be a partial tear of the triangle fiber cartilage complex.  See November 2007 VA Orthopedic Note.  

A January 2008 private treatment records from Dr. B.C. indicates that the Veteran reported that he had had trouble with his right wrist since 2005 when he injured it.  It was noted that a MRI showed a triangular fiber cartilage complex tear.  He underwent surgical repair of the tear in March 2008.  

The report of a November 2011 VA examination reflects that the Veteran stated that he believed the cartilage tear of the right wrist was due to overuse during 20 years of active service.  The examiner reviewed the claims file, examined the Veteran, and opined that the Veteran's right wrist condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran's service treatment records indicated that his upper extremities were normal, that a wrist condition was not evident during service, and that wrist problems did not begin until years following service.  The examiner considered the wear and tear of the Veteran's military service, but noted that the type of activities reported by him were bimanual activities that would not likely result in right wrist torn cartilage.  The examiner provided a supplemental opinion in April 2014 after reviewing the private medical records from Dr. B.C.  She noted that the records did not mention any etiology for the cartilage tear and that her opinion that the tear was less likely than not related to service had not changed.  

Initially, the Board notes that the Veteran has demonstrated the first and second elements required to establish service connection.  The evidence, as noted above, confirms that he has a current disability - residuals of a triangular fibrocartilage complex tear of the right wrist.  Furthermore, he has provided competent and credible statements and testimony regarding repetitive stress and overuse of the wrists during more than 20 years of active duty.  The evidence does not establish that the cartilage tear manifested in service.  Rather the evidence indicates that he began having symptoms in 2005 or 2006 - approximately five years after active service.  Hence, the remaining question is whether there is a causal relationship or nexus between the Veteran's current residuals of the right wrist cartilage tear and the type of in-service repetitive stress/injuries described by him.  See 38 C.F.R. § 3.303(d).  

In this case, the only medical evidence on the question of nexus weighs against the claim.  The Board finds the November 2011 VA examiner's opinion especially probative and affords it substantial weight.  The examiner reviewed the claims file, considered the Veteran's assertions, and provided a rationale for her opinion that the Veteran's right wrist disability was not incurred in or is otherwise related to his military service.  In addition, the August 2000 in-service examination report indicates that the Veteran's upper extremities were normal and the Veteran did not claim a right wrist disability on his original claim for VA benefits in April 2000.  Furthermore, in January 2008, the Veteran reported to a private physician that he had injured his wrist in 2005 - a statement that contradicts his assertions that he had no specific injury and that his wrist began bothering him in service.  After considering the pertinent lay and medical evidence, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for the current right wrist disorder.

The Board has carefully considered the Veteran's lay statements attributing his current right wrist disability to repetitive stress injuries he had during service.  The Veteran is competent to describe the injury and his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, as several years passed between active service and the cartilage tear, the question of nexus goes beyond a simple and immediately observable cause-and-effect relationship.  Additionally, the Board finds the VA examiner's opinion more probative for the reasons described previously.  While the Veteran's statements have been considered, the opinion of a trained medical professional is more probative.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against entitlement to service connection for a right wrist disability.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating Claims 

In an October 2000 rating decision, the RO granted service connection and assigned 10 percent ratings for right hip and cervical spine disabilities.  In September 2007, the Veteran filed claims for increased ratings, which were denied in a February 2008 rating decision.  The Veteran appealed.  During the pendency of the appeal, the AOJ granted a higher 20 percent rating for the cervical spine disability effective November 9, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id. 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Right Hip

In this case, the Veteran has been assigned a 10 percent rating for his service-connected right hip tendonitis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255 (impairment of the femur).  A 10 percent disability rating is assigned for malunion of the femur with slight knee or hip disability.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  
A 30 percent disability rating is appropriate for malunion of the femur with marked knee or hip disability.  A 60 percent disability rating is awarded for disabilities marked by fracture of the surgical neck of the femur, with false joint; or, fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, but with weight bearing preserved with aid of brace.  A maximum schedular 80 percent disability rating is assigned for disabilities marked by fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).

Normal ranges of motion of the hip are from hip flexion from zero degrees to 
125 degrees, and hip abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All relevant evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Additionally, several other Diagnostic Codes address hip and thigh disabilities.  Diagnostic Code 5251 establishes a 10 percent rating for limitation of extension to five degrees.  Diagnostic Code 5252 addresses limitation of flexion of the hip.  
A 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; a 30 percent is warranted for flexion limited to 20 degrees; and a maximum rating of 40 percent is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5253 establishes 10 percent ratings for limitation of rotation of the thigh demonstrated by the inability to toe-out more than 15 degrees and for limitation of adduction demonstrated by the inability to cross the legs.  A 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.  Id.

An August 2007 VA orthopedic consultation note reflects that the Veteran was referred with a complaint of right hip pain.  The pain was situated at the anterior aspect of the hip and was worse at the endpoint of internal and external rotation both in the sitting and supine position.  The Veteran also reported that if he sat on the floor for a long period of time, he would sometimes get numbness in his right leg.  X-rays revealed two very small minute cysts in the femur, which were considered to be normal.  On physical examination, the Veteran's gait was well-balanced.  Range of motion of the right hip was normal.  He had no pain in the hip with fist percussion applied to the sole of the foot with the leg extended.  There was no tenderness over the greater trochanter.  The physician noted that the Veteran had multiple joint complaints and was obese.  It was recommended that he lose weight and that an arthritic battery be performed.

The report of January 2008 VA examination reflects the Veteran's complaints of right hip pain on and off after sitting for a period of time.  He said the pain felt worse after getting up from a sitting position and that had difficulty walking.  He said the pain was moderate or 6/10 on the pain scale.  There was no stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, inflammation, or flare-ups.  There was no evidence of abnormal weight-bearing and the Veteran did not use any walking aids.  Range of motion of the right hip was limited to 110 of flexion with pain at 100 degrees.  Abduction was normal to 
45 degrees with pain beginning at 40 degrees.  Adduction was to 25 degrees with pain at 20 degrees.  The Veteran was able to cross his legs and toe out greater than 15 degrees.  There was no additional limitation of motion with repetitive testing.  The examiner indicated that there was no inflammatory arthritis, joint ankylosis, joint deformity, or tenderness.  The examiner opined that the right hip examination was normal with no loss of function.

During the November 2010 Board hearing, the Veteran testified that if he sat in one position, especially with his knees higher than his butt, his hip would lock up.  
See Board Hearing Tr. at 8.  He said that when he tried to stand up, it felt like someone was trying to twist his leg off.  Id.  He said his hip hurt constantly while sitting and that it was not as bad while walking.  Id.  He said that he had to limit his activities and could no longer play sports or ride a motorcycle.  Id. at 9-10.  

During a November 2011 VA examination, the Veteran reported that he felt he could not put weight on his right knee above the hip joint and that he had difficulty with increased stiffening.  He said he had pain in his right hip about 75 percent of the time.  He said that his hip bothered him more when trying to get up from a seated position.  Range of motion was limited to 60 degrees of flexion with pain beginning at 60 degrees.  Extension was to greater than 5 degrees.  Abduction was not lost beyond 10 degrees.  The Veteran was able to cross his legs and toe-out more than 15 degrees.  There was no additional limitation of motion with repetitive testing.  The examiner indicated that the Veteran experienced less movement than normal, pain on movement, and instability of station.  On objective examination, there was no pain to palpation of the joint and muscle strength was normal.  There was no ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner noted that the Veteran sat with his right leg extended throughout the interview, was slow to rise from a sitting position, and had an antalgic gait when walking down the hallway.  On inspection of his feet, there were no calluses, but he did show an abnormal heel pattern on his right shoe with increased wear on the outer edge.  It was noted that the Veteran occasionally used a cane.  X-rays showed a minimal loss of hip joint space and a small subcondral cystic formation in the femoral neck.  The diagnosis was mild degenerative arthritis of the right hip.  

Based on a thorough review of all of the medical and lay evidence of record in this case, the Board finds that the evidence fails to establish entitlement to a disability rating in excess of 10 percent for a right hip disability at any time during the relevant time period.  

The Veteran's right hip disability is manifested primarily by pain and stiffness after sitting.  At worst, right hip flexion was limited to 60 degrees with pain at the endpoint, which correlates to a noncompensable rating under Diagnostic Code 5252.  At no time did the Veteran exhibit right hip extension limited to 5 degrees or less, abduction lost beyond 10 degrees, an inability to cross his legs, or an inability to toe-out more than 15 degrees.  Therefore, higher or separate ratings are not warranted under Diagnostic Codes 5251 and 5253.  Under Diagnostic Code 5255, a 20 percent rating is warranted for malunion of the femur with moderate knee or hip disability.  In this case, malunion of the femur has not been demonstrated.  Even so, the Veteran's hip disability has been no more than slight.  During the January 2008, the examiner opined that the Veteran's right hip was normal with no functional loss.  During the November 2011 VA examination, limited flexion was shown, but not to a compensable degree.  Even after repetitive testing, there was no additional limitation of motion.  X-rays showed arthritis of the right hip, which was described as mild.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted.  As the ratings criteria anticipate and compensate the symptoms of pain present in this case, the Board concludes that a further award under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

The Board has also considered other potentially applicable diagnostic codes pertaining to the hip.  The Veteran does not have nor does his disability picture more nearly approximate ankylosis or flail joint (Diagnostic Codes 5250 and 5254).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right hip disability.

B.  Cervical Spine 

Historically, the Veteran's cervical spine was evaluated under Diagnostic Code 5290 (limitation of motion of the cervical spine).  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect prior to September 26, 2003).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The February 2008 and May 2012 rating decisions reflect that the AOJ properly considered the revised criteria under the General Rating Formula for Diseases and Injuries of the Spine.  A February 2009 letter and the September 2009 Statement of the Case also provided the Veteran with notice of the revised criteria.  

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

As noted above, the Veteran is service-connected for DDD, which is a type of IVDS.  IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (as discussed above) or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Id.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note 1 to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  67 Fed. Reg. 54,345, 54,347 (Aug. 22, 2002).  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

A September 2007 VA outpatient treatment note reflects the Veteran's complaints of chronic neck pain.  A MRI showed some C4-5 osteophytic and right paracentral disk extrusion with mild flattening of the cervical cord and narrowing of the neural foramina at multiple levels.  Electrodiagnostic testing was performed, which showed some abnormalities of the right wrist (as discussed above), but no radicular findings.  

The report of a January 2008 VA examination reflects the Veteran's complaints of neck pain, which he treated with Naproxen and Ibuprofen with good results.  He reported having pain and decreased motion of the neck, but denied fatigue, stiffness, weakness, and spasms.  He said the pain occurred daily and was about 6/10 on the pain scale.  He said the pain radiated into both arms, more into the left arm.  He said the pain was throbbing and constant without any flare-ups.  On objective examination, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran had normal posture and normal spinal curvature.  Motor examination was normal with active movement against full resistance.  Detailed sensory and reflex examinations were also normal.  There was no ankylosis.  Active and passive flexion was to 45 degrees with pain at 40 degrees.  Extension was limited to 35 degrees with pain beginning at 30 degrees.  Right lateral flexion was limited to 35 degrees with pain beginning at 25 degrees.  Left lateral flexion was limited to 40 degrees with pain at 35 degrees.  Right rotation was limited to 
45 degrees with pain at 40 degrees.  Left rotation was limited to 50 degrees with pain at 45 degrees.  There was no additional limitation of motion with repetitive testing.  The diagnosis was DDD of the cervical spine with zero to mild loss of function due to pain and no evidence of radiculopathy.  The examiner indicated that there were no significant effects on employment.

During the November 2010 Board hearing, the Veteran testified that he had worsening neck pain that required him to take more medication.  See Board Hearing Tr. at 3.  He said that he also underwent traction at home and used a TENS unit.  Id.  When not working, he said he also took muscle relaxers.  Id.  He said that he was unable to do normal maintenance around the house and that he had difficulty turning his head to check for traffic while driving.  Id.  

During a November 2011 VA examination, the Veteran reported that his neck hurt all the time and that there were periods when it was a lot worse.  He said that activities such as mowing the yard made his neck unbearable.  He said he worked at a computer about two thirds of the day and that he sometimes had so much pain that he had to miss work.  He said he missed about a week of work over the prior year.  He reported that he treated his neck with a home traction unit, a TENS unit, and various medication (Meloxicam, Flexeril, and Tramadol).  

On physical examination, range of motion of the Veteran's cervical spine was limited to 30 degrees of flexion, 10 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation.  There was objective evidence of pain at the endpoints.  After repetitive testing, it was noted that extension was improved to 30 degrees.  The other ranges of motion were unchanged.  The examiner indicated that the factors contributing to functional impairment involved less movement than normal and pain on movement.  There was no localized tenderness, and no guarding and/or muscle spasms.  Muscle strength testing was normal.  Deep tendon reflexes and sensory examinations were normal.  There were no signs of radiculopathy or other neurological abnormalities and no assistive devices were noted as being used.  

The examiner indicated that the Veteran did not have IVDS and that imaging studies did not reveal degenerative joint disease or vertebral fracture.  It was noted that a September 2011 X-rays showed progressive cervical spine degeneration.  The Veteran also described having headaches associated with his neck that had caused him to miss up to four days to a week of work in the prior year.  The diagnosis was DDD of the cervical spine

Based on a thorough review of all of the medical and lay evidence of record in this case, the Board finds that the evidence fails to establish entitlement to a disability rating in excess of 10 percent for a cervical spine disability prior to November 9, 2011.  The evidence also fails to establish entitlement to a rating in excess of 20 percent since November 9, 2011.

Prior to November 9, 2011, at worst the Veteran's cervical spine flexion was normal with pain beginning at 40 degrees.  To warrant a higher, 20 percent rating the evidence must demonstrate flexion of the cervical spine limited to 30 degrees or less.  Even considering the point at which objective evidence of pain began, such limitation was not shown.  Moreover, the combined range of motion was limited to, at worst, 250 degrees.  The combined range of motion at which objective evidence of pain was shown was 215 degrees.  To warrant a higher, 20 percent rating, the evidence must demonstrate combined range of motion limited to 170 degrees or less.  Even considering the point at which objective evidence of pain began, this was not shown.  Finally, the evidence did not demonstrate that the Veteran had muscle spasms or guarding or that the Veteran experienced pain of the cervical spine that caused additional functional loss beyond that contemplated by a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  For these reasons, a rating in excess of 20 percent is not warranted under the General Rating Formula prior to November 9, 2011.

On November 9, 2011, the Veteran's cervical spine flexion was limited 30 degrees, which correlates to a 20 percent rating.  A higher, 30 percent rating is not warranted because cervical spine flexion has not been limited to 15 degrees or less and ankylosis (favorable or unfavorable) of the cervical spine has not been shown.  Even considering the point at which objective evidence of pain began and the results of repetitive testing, the Board finds that additional functional loss beyond that contemplated by a 20 percent evaluation has not been shown.  Id.  

As noted above, the Veteran's cervical spine DDD may also be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  Here, however, there is no evidence of incapacitating episodes.  In January 2008, he reported that his pain was constant without any flare-ups.  In November 2011, he reported having episodes of increased pain and missing about a week of work, but there is no evidence of incapacitating episodes requiring bedrest as prescribed by a physician.  Furthermore, to warrant higher 10 and 20 percent ratings, the evidence must show incapacitating episodes totaling at least 2 weeks and 4 weeks, respectively.  Neither the medical nor the lay evidence supports such a finding.  

Finally, the Board notes that the Veteran has described having pain radiating into his upper extremities; however, the weight of the evidence indicates that he does not have radiculopathy or any associated objective neurologic abnormality.  The September 2007 electrodiagnostic testing did not reveal findings consistent with cervical radiculopathy.  The January 2008 VA examiner indicated that there was no evidence of radiculopathy during the examination, and the November 2011 VA examiner also indicated that the Veteran did not have signs or symptoms of radiculopathy.  

For these reasons, the Board finds that increased ratings for the Veteran's cervical spine disability are not warranted.

C.  Other Considerations

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to his right hip and cervical spine, including hip and neck pain, limited mobility, and stiffness.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general (competent and credible) lay assertions regarding the severity of his right hip and cervical spine disabilities.

The Board also finds that the rating criteria reasonably describe the symptomatology related to the Veteran's right hip and cervical spine.  He has described symptomatology involving pain, limitation of motion, and stiffness.  The diagnostic codes specifically contemplate limitation of motion and impairment of the hip and cervical spine.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. at 32, 37 (2011).  As such, the Veteran's functional disability picture contemplates his stiffness in the right hip with difficulty on initial walking and in navigating stairs.  See, e.g., November 2011 VA examination report.

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right hip disability at any point relevant to his claim for an increased rating.  Regarding the cervical spine disability, a rating in excess of 10 percent is not warranted prior to November 9, 2011, and a rating in excess of 20 percent is not warranted since that date.  


ORDER

Entitlement to service connection for a right wrist disability, to include a triangular fibrocartilage complex tear, is denied.

A rating in excess of 10 percent for a right hip disability is denied.

Prior to November 9, 2011, a rating in excess of 10 percent for a cervical spine disorder is denied. 

Since November 9, 2011, a rating in excess of 20 percent for a cervical spine disability is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


